Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 26, 2014

                                            No. 04-14-00047-CR

                                        IN RE Michael MCCRUM

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On January 17, 2014, relator Michael McCrum filed a petition for a writ of mandamus and
writ of prohibition. The court has considered relator’s petition, the responses and reply of the
parties, and has determined that relator is entitled to the mandamus relief requested. Accordingly,
the petition for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Dick Alcala is ORDERED to vacate the January 7, 2014 Order to Show
Cause. The writ will issue only if we are notified that Judge Alcala has not done as directed within
ten days from the date of this order.

        It is so ORDERED on February 26, 2014.

                                                                      _____________________________
                                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011CR11074; 2011CR11075, styled The State of Texas v. Taylor
Rosenbusch, pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Dick Alcala presiding.